In re Christopher Sassano; Grand Lake, LLC; Sassano, LLC, et, al.; — Plaintiffs); Applying For Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. D, No. 588,378; to the Court of Appeal, First Circuit, No. 2014 CW 0847.
Granted. Judgment of Court of Appeal reversed. Genuine issues of material fact are in dispute. As are not entitled to judgment as a matter of law. Case remanded to District Court for further proceedings.
WEIMER, GUIDRY and CLARK, JJ., would deny.